—In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Berman, J.), dated August 29, 1995, which, upon a fact-finding order of the same court, dated July 25, 1995, made upon the appellant’s admission, finding that the appellant had committed acts which, if committed by an adult, would constitute the crime of attempted grand larceny in the fourth degree, *391adjudged him to be a juvenile delinquent and, inter alia, placed him on probation for a period of 24 months and directed him to perform 250 hours of community service.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Review of the Family Court’s decision underlying the order of disposition reveals that the court carefully considered the less restrictive alternatives to placing the appellant on probation and directing him to perform community service (see, Family Ct Act § 352.2). Further, in light of, inter alia, the underlying facts of the act at issue, the appellant’s escalating pattern of disobedience to his grandparents (with whom he lives), and his increasing absenteeism from school, it cannot be said that the dispositional order constitutes an improvident exercise of discretion (see, Matter of Jason W., 207 AD2d 495; Matter of Alex V., 207 AD2d 493, lv denied 84 NY2d 812; Matter of Rufino M., 168 AD2d 385). Sullivan, J. P., Santucci, Joy and Hart, JJ., concur.